Per Curiam,:

This case involves the constitutionality of chapter 368 of the Laws of 1907, entitled “An act providing for a special tax levy for the construction and equipment of a county high-school building for Scott county, Kansas.” The act is special, and under the authority of the case of Anderson v. Cloud County, ante, p. 721, is held'to-be repugnant to the provisions of section 17 of article 2 of the constitution (Laws 1905, ch. 543), and therefore void, for the reason that a general law could plainly be made applicable.
The judgment is reversed and the cause remanded for further proceedings.